Citation Nr: 0710110	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disability of the 
right lower extremity, claimed as neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from October 1944 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the "Tiger Team" at the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
pertinent part, denied service connection for right foot 
plantar fasciitis, right hip strain, right knee degenerative 
arthritis, and right ankle disability.  Thereafter, the 
claims folder was returned to the RO in Los Angeles, 
California.  The veteran subsequently perfected an appeal.

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  Although service connection 
claims for plantar fasciitis of the right foot, degenerative 
arthritis of the right knee, and right ankle disability were 
certified for appeal, during the pre-hearing conference, the 
veteran clarified that he is actually seeking service 
connection for a disability of the right lower extremity, 
claimed as neuropathy.  Thus, the service connection claims 
certified for appeal have been consolidated, as reflected on 
the title page of this decision.  Also during the hearing, a 
motion to advance on the docket was advanced and granted.

In April 2006 and October 2006, the Board, in pertinent part, 
remanded the veteran's service connection claim for a 
disability of the right lower extremity, claimed as 
neuropathy, for further development.  The case has since 
returned to the Board for appellate review.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's disability of the right lower extremity, 
peripheral neuropathy, is related to active service.  

CONCLUSION OF LAW

A disability of the right lower extremity, claimed as 
neuropathy, was not incurred in or aggravated by active 
service, nor may peripheral neuropathy be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2005 and April 2006 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains a hearing 
transcript, lay statements, numerous VA outpatient treatment 
records, and the veteran's service medical records and DD214. 
 In addition, the veteran was afforded a VA examination in 
August 2001, and etiological evaluations in July 2006 and 
December 2006.  The Board finds that VA has satisfied its 
duty to notify and to assist.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).



II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West  2002).   Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  
Additionally, other organic diseases of the nervous system, 
such as peripheral neuropathy, may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In this case, the veteran asserts that he is entitled to 
service connection for a right lower extremity disability, 
claimed as neuropathy.  In his testimony before the 
undersigned judge, the veteran reports having polio and 
poliomyelitis prior to service, and claims that his 
poliomyelitis was aggravated during his period of military 
service.  

The veteran's service medical records do not show any 
complaints, treatment, or diagnosis of polio or 
poliomyelitis.  In fact, there was no reference to polio or 
poliomyelitis in the service medical records.  

On examination for VA purposes in August 2001, it was noted 
that the veteran reported having had childhood polio, which 
went into remission.  The physician conceded that the claims 
folder did not reveal much about poliomyelitis.  Despite the 
lack of corroborating evidence, the August 2001 VA physician 
diagnosed childhood poliomyelitis.  

Pursuant to the Board's April 2006 remand, the veteran 
underwent an examination in July 2006 to determine whether 
the veteran's claimed pre-existing polio was aggravated 
during service.  According to an addendum to the July 2006 
examination report, the Chief of Neurology noted that there 
was insufficient clinical information to substantiate a 
diagnosis of polio.  It was added that there was insufficient 
evidence to show that disability exhibited by right lower 
extremity weakness was aggravated during service.  

In a December 2006 VA examination, the Chief of Neurology 
again noted that the veteran's symptoms, by description, did 
not appear to be consistent with a diagnosis of polio.  
According to the physician, there appeared to have been other 
contributory factors, including psychological.  

It appears that the only evidence to suggest a diagnosis of 
polio or poliomyelitis is from the veteran's history that was 
recorded by the August 2001 VA physician.  However, the Court 
has held that bare transcription of lay history unenhanced by 
any additional medical comment by the examiner, is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Swann v. Brown, 5 Vet. App. 229 (1993); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) [a bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.].  Furthermore, there is no probative evidence 
showing a current diagnosis of residuals of polio or 
poliomyelitis.  Without a current diagnosis of residuals of 
polio or poliomyelitis, the question of whether polio was 
incurred or aggravated in service is not material.  See 
38 C.F.R. § 3.303, see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) [service connection may not be granted 
unless a current disability exists]. 

As for whether current disability exhibited by right lower 
extremity weakness had its onset in service or is otherwise 
related to active duty, service records show that, during the 
veteran's fifth week of boot camp, he noted increased 
stiffness, a gradual inward rotation, and numbness in his 
right leg.  In February 1945, he was disqualified from 
overseas duty due to a right leg limp.  On a March 1945 
examination, there was evidence of rigidity, some cyanosis, 
and a hyperesthesia of the right leg.  In April 1945, based 
on a Medical Board's determination, the veteran was 
discharged due to chronic conversion hysteria manifested by 
hysterical inversion of both feet, diminished ability to 
walk, anxiety, nervousness, and trembling.

Post-service treatment records show a variety of diagnoses.  
Nerve conduction studies in January 2001 were suggestive of 
right tibial neuropathy predominantly affecting myelin.  A 
diagnosis of peripheral neuropathy was made that same month.  
An April 2001 clinical note indicated right sciatica syndrome 
vs. peripheral neuropathy.  In November 2001, borderline 
diabetes mellitus (DM) was diagnosed.  In January 2002, the 
veteran was also diagnosed with polyneuropathy.  However, 
another EMG in March 2002 confirmed a diagnosis of peripheral 
neuropathy.  In the same March 2002 report, a diagnosis of DM 
II was given.  

Based on a lack of clear diagnosis and no etiology opinion, 
the Board remanded this case in October 2006 for another 
examination.  

The December 2006 VA examination report by the Chief of 
Neurology indicated that the veteran has a diagnosis of 
peripheral neuropathy due to diabetes mellitus.  The 
physician based the diagnosis on history, examination 
findings, and the results of neurophysiological testing.  In 
addition, the physician opined that the veteran's current 
disability of the right lower extremity manifested by 
weakness is not related to service.  

The Board finds the December 2006 VA etiology opinion to be 
probative evidence as it was based on a review of the claims 
folder, including history, examination findings, and 
neurophysiological testing.  

Although the veteran contends that his neuropathy is due to 
service, the Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  There are no other etiological 
opinions of record.

In summary, the veteran's peripheral neuropathy is not found 
to be related to active service.  As that disability was 
first noted many years after separation from service, it may 
not be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (2006).

Based upon the above, the preponderance of the evidence is 
against the veteran's service connection claim for a 
disability of the right lower extremity, claimed as 
neuropathy.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the- doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a disability of the right lower 
extremity, claimed as neuropathy, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


